70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Lourdes LLARENA, Appellant,v.Louis FREEH, Director of the FBI.
No. 94-5372.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the submissions filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the appeal from the district court's order filed May 13, 1994, be dismissed as untimely.  The district court's order was entered on the docket on June 6, 1994, and the notice of appeal was filed November 9, 1994.  To have been timely, the appeal would need to have been filed within 60 days after entry of judgment.  See Federal Rules of Appellate Procedure 4(a)(1).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.